DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (2002/0076281) in view of Vanderklaauw (6,425,712).
	With regard to claim 14, Gregory discloses a method of providing support to a foundation of a building (abstract), the method comprising: placing a bracket assembly such that a seat portion (12) thereof will engage a footing of the building (abstract); and inserting a reinforcing sleeve (18) through a hollow tubular member (16) of a receiving portion of the bracket assembly (fig. 1) until a locking member (20) defined on the reinforcing sleeve secures the reinforcing sleeve to the bracket assembly (fig. 1).
	Gregory discloses a locking lip (20) however is silent regarding a locking wedge.
	Vanderklaauw discloses it is known to utilize a wedge (40) to secure foundation members (fig. 1a).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gregory and interchange the lip with a wedge as taught by Vanderklaauw since such a modification would have merely required interchanging two known equivalents, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.
	With regard to claim 19, Gregory further discloses engaging a bracket jack (38a) with a plurality of bracket jack accommodation slots (fig. 2) defined through a jack support plate of the bracket assembly (fig. 2).
	With regard to claim 20, Gregory further discloses advancing a plurality of pier sections (62/64) into the ground to raise a portion of the building via the bracket assembly engaged with the footing of the building (fig. 9).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (2002/0076281) in view of Vanderklaauw (6,425,712) as applied to claim 14 above, and further in view of Hickman (6,6676,335)
	With regard to claim 15-16, Gregory, as modified, discloses the invention substantially as claimed however is silent regarding engaging a plurality of protruding members that protrude upwardly from the seat portion with a lower surface of the footing of the building or engaging a support beam between adjacent rows of adjacent columns protruding members that protrude upwardly from the seat portion.
	Hickman discloses a foundation support assembly (abstract) comprising plurality of protruding members (33’) that protrude upwardly from the seat portion with a lower surface of the footing of the building or engaging a support beam between adjacent rows of adjacent columns protruding members that protrude upwardly from the seat portion (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Gregory and utilize protruding members as taught by Hickman in order to prevent lateral movement of the foundation.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (2002/0076281) in view of Vanderklaauw (6,425,712) as applied to claim 14 above, and further in view of Provost (2002/0176749).
	With regard to claim 17, Gregory, as modified, discloses the invention substantially as claimed however fails to explicitly state placing a pair of bracket assemblies on laterally-opposite sides of a structural defect in the building and supporting each of the opposing ends of the support beam with a respective one of the pair of bracket assemblies.

	It would have been obvious to one of ordinary skill in the art to further modify Gregory and utilize the brackets on lateral sides of the structural defect in order to properly support the defect and reduce stress on the defect.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (2002/0076281) in view of Vanderklaauw (6,425,712) as applied to claim 14 above, and further in view of Krinner et al. (6,820,379).
	With regard to claim 18, Gregory, as modified, discloses the invention substantially as claimed however fails to disclose the seat portion further includes a flange nut secured thereto and arranged such that a bolt threaded into the flange nut from below the seat portion can protrude through the seat portion and extend vertically above the seat portion.
	Krinner discloses fastening the seat portion from below the seat portion so the fastener extends through and vertically above the seat.  
	Gregory, as modified, lack a flange nut secured to the seat portion.  The examiner takes official notice in stating that a flange nut secured to a bracket is notoriously well known, especially when the end of the fastener is not visible to receive a nut.  It would have been obvious to secure a nut to the bracket in order to prevent the fastener from unthreading from the foundation. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (5,951,206) in view of Hickman (6,676,335).
With regard to claim 21, Gregory discloses a foundation pier bracket system (abstract), comprising:
	a reinforcing sleeve (32); and 
	a bracket assembly (10/14), the bracket assembly comprising a shaft receiving portion (22) and a seat portion (25), wherein the shaft receiving portion defines an elongated hollow tubular member (fig. 1) that is sized and shaped to receive a portion of the reinforcing sleeve within the elongated hollow tubular member (fig. 1).
	Gregory discloses the invention substantially as claimed however is silent regarding the seat portion includes a plurality of protruding members that protrude upwardly therefrom, the plurality of protruding members being arranged in two rows with each row having two columns such that a beam can be restrained between the adjacent rows, and wherein each of the plurality of protruding members are offset inwards from a lateral perimeter edge of the seat portion.
	Hickman discloses a foundation assembly (fig. 1) wherein the seat portion includes a plurality of protruding members (33’) that protrude upwardly therefrom (fig. 1), the plurality of protruding members being arranged in two rows with each row having two columns such that a beam can be restrained between the adjacent rows, and wherein each of the plurality of protruding members are offset inwards from a lateral perimeter edge of the seat portion (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gregory and utilize protruding members as taught by Hickman in order to prevent lateral movement of the foundation.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (5,951,206) in view of Hickman (6,676,335) as applied to claim 21 above, and further in view of Hunter (8,480,335).
With regard to claim 22, Gregory, as modified, discloses the invention substantially as claimed however is silent regarding a jack support plate that is oriented parallel to the seat portion.
	Hunter discloses a foundation assembly wherein a jack support plate (6) is oriented parallel to the seat portion (26; fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Gregory and have the support plates parallel to the seat as taught by Hunter since such a modification would have merely require rearranging components in a known matter, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.

Allowable Subject Matter
Claims 1-5 and 8-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Foundation pier bracket systems are known such as those taught by the references above and cited within prosecution.  However, the cited prior art lacks details of the locking wedge in relation to the sleeve and bracket assembly as required by independent claim 1 and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Response to Arguments
Applicant's arguments with respect to claims 14-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
3/12/2021